DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment filed 2/19/2019 and 7/28/2021 is acknowledged.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2019, 4/16/2020, 7/30/2020, 9/11/2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The use of the term “Pico-SurfTM at e.g., page 44, “Texas RedTM at page 59, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  It is noted that although the term comprise of the proper symbol, it should be accompanied by the rgernic terminology as well.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 9-12 lacks proper antecedent basis in the line 1 at “the step” because the claim 1 from which it depends do not recite any steps performing the claimed functions.   It is suggested amending the claims 9-12 by deleting the limitation “including the step” and changing it to -- comprising --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35. U.S.C. 102(a)(2) as being anticipated by Xi et al (Xi, used interchangeably herein) (US 20150337298, November 2015, effective filing date May 2014, see entire patent).
	Regarding claims 1, 4 -5, 7, 19-22, 24-26, Xi teaches a method of genomic nucleic acid amplification, the method comprising contacting genomic DNA [0037] with a plurality of first and second transposome complex (see [0010],[0078], [0080], [0188]), wherein the transposome complex comprises transposase bound to transposon DNA [0188], and wherein the transposon DNA comprise a transposase, transposon barcode sequence, and a primer binding site ([0010]-[0023], [0239], wherein the transposase fragments the genomic DNA and tags the genomic DNA to create double stranded fragmented genomic sequences with transposon ends, gap-filling gaps between the transposon and the genomic DNA fragments  ([0202]), creating emulsion droplets, wherein said droplets comprises a single double stranded genomic DNA fragment and amplification reagents 
	Regarding claim 2, Xi et al teach wherein the genomic DNA is whole genomic DNA obtained from a single cell ([0037]).
	Regarding claim 3, Xi teaches wherein the transposase is Tn5 transposase, Mu transposase, Tn7 transposase or IS5 transposase [0115]-[0116], (see also [0194]).  
	Regarding claims 6 and 8, Xi teaches wherein the transposases are Tn5 transposase which comprise of about 19 nucleotides in length with a staggered end when nicked and wherein the primer binding site and transposon barcode sequence are associated with the transposon end of the complex ([0188], [0180], [0172]).
	Regarding claim 9, Xi further teaches including the step of sequencing the amplicons collected from within the aqueous droplets of the subset [0043], [0046], [0095], [0100], [0155]).  
	Regarding claim 10, Xi further teaches including the step of detecting single nucleotide variations within the amplicons collected from within the aqueous droplets of the subset [0138], [0147]).  
	Regarding claim 11, Xi further teaches including the step of detecting copy number variations within the amplicons collected from within the aqueous droplets of the subset [0046], [0052] –[0053], [0100]), [0137], [0147])
	Regarding claim 12, Xi further teaches including the step of detecting structural variations within the amplicons collected from within the aqueous droplets of the subset. [0137], [0138], [0147]).  

	Regarding claim 23, Xi et al teach wherein amplification of the double stranded genomic DNA fragment within each aqueous droplet of the subset is carried out within a microfluidic chip [0207]).   Thus, Xi meets the limitations of he claims recited above.

Conclusion
11.	No claims are allowed. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637